 



 

FS Energy and Power Fund 8-K [fsep-8k_092116.htm]

Exhibit 10.2



Execution Version

 



(LOGO) [ex102001.jpg]  Master Repurchase     Agreement     September 1996
Version  



 



  Dated as of September 11, 2014 (as amended and restated on September 21, 2016)
            Between: Goldman Sachs Bank USA (“Party A”)           and Strafford
Funding LLC (“Party B”)



 

1.Applicability



From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 

2.Definitions



(a)“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

(b)“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4 (a) hereof,

 

(c)“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(d)“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

 



Strafford Funding LLC

 

 

(e)“Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

(f)“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;

 

(g)“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

(h)“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

(i)“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);

 

(j)“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);

 

(k)“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(1)“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;

 

(m)“Prime Rate”, the prime rate of U.S. commercial banks as published in The
Wall Street Journal (or, if more than one such rate is published, the average of
such rates);

 

(n)“Purchase Date”, the date on which Purchased Securities are to be transferred
by Seller to Buyer;

 

(o)“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;

 

(p)“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

 



2■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

(q)“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

 

(r)“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

 

(s)“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(t)“Seller’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

 

3.Initiation; Confirmation; Termination



(a)An agreement to enter into a Transaction may be made orally or in writing at
the initiation of either Buyer or Seller. On the Purchase Date for the
Transaction, the Purchased Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.

 

(b)Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt thereof. In the
event of any conflict between the terms of such Confirmation and this Agreement,
this Agreement shall prevail.

 

(c)In the case of Transactions terminable upon demand, such demand shall be made
by Buyer or Seller, no later than such time as is customary in accordance with
market practice, by telephone or otherwise on or prior to the business day on
which such termination will be effective. On the date specified in such demand,
or on the date fixed for termination in the case of Transactions having a fixed
term, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.

 



3■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

4.Margin Maintenance



(a)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Buyer is
less than the aggregate Buyer’s Margin Amount for all such Transactions (a
“Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).

 

(b)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Seller
exceeds the aggregate Seller’s Margin Amount for all such Transactions at such
time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer in
such Transactions, at Buyer’s option, to transfer cash or Purchased Securities
to Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).

 

(c)If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

 

(d)Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.

 

(e)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).

 

(f)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).

 



4■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

5.Income Payments



Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.

 

6.Security Interest



Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.

 

7.Payment and Transfer



Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.

 

8.Segregation of Purchased Securities



To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

 



5■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

 

Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities 

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties] **
and may be used by Seller for deliveries on other securities transactions.
Whenever the securities are commingled, Seller’s ability to resegregate
substitute securities for Buyer will be subject to Seller’s ability to satisfy
[the clearing] * [any]** lien or to obtain substitute securities.

 

*      Language to be used under 17 C.F.R, §403.4 (e) if Seller is a government
securities broker or dealer other than a financial institution.

 

**       Language to be used under 17 C.F.R. §403.5 (d) if Seller is a financial
institution.

 

 

9.Substitution



(a)Seller may, subject to agreement with and acceptance by Buyer, substitute
other Securities for any Purchased Securities. Such substitution shall be made
by transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.

 

(b)In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.

 

10.Representations



Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, bylaw or rule applicable to it or any agreement by which it is bound or
by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.

 

6■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

11.Events of Default



In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):

 

(a)The nondefaulting party may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.

 

(b)In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party’s obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Paragraph, shall thereupon become immediately due and payable, (ii)
all Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control.

 

(c)In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.

 

(d)If the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

(i)as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

 



7■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

(ii)as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

(e)As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

 

(f)For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.

 

(g)The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.

 

(h)To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 



8■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

(i)The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

12.Single Agreement



Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

13.Notices and Other Communications



Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

14.Entire Agreement; Severability



This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

15.Non-assignability; Termination



(a)The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

9■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

(b)Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.

 

16.Governing Law



This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

17.No Waivers, Etc.



No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here-from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.

 

18.Use of Employee Plan Assets



(a)If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

(b)Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

 

(c)By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

19.Intent



(a)The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 



10■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 

(b)It is understood that either party’s right to liquidate Securities delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

 

(c)The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

20.Disclosure Relating to Certain Federal Protections



The parties acknowledge that they have been advised that:

 

(a)in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b)in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 



11■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 

 



GOLDMAN SACHS BANK USA   STRAFFORD FUNDING LLC           By: /s/ Ali Meli   By:
/s/ Gerald F. Stahlecker   Name: Ali Meli   Name: Gerald F. Stahlecker   Title:
Managing Director   Title: Executive Vice President   Date: 21 September 2016  
Date: September 21, 2016  

 



12■September 1996■Master Repurchase Agreement 

  

Strafford Funding LLC

 



 

Annex I

 

Supplemental Terms and Conditions

 

The Master Repurchase Agreement dated as of September 11, 2014 (the “Agreement”)
between Goldman Sachs Bank USA (“Party A” or “Buyer”) and Strafford Funding LLC
(“Party B” or “Seller”), including this Annex I, is amended and restated hereby,
with effect as of September 21, 2016 (as so amended and restated, and as further
amended, this “Agreement”). Capitalized terms used but not defined in this Annex
I shall have the meanings ascribed to them in the Agreement.

 

1.Other Applicable Annexes. In addition to this Annex I the following Annexes
and any Schedules thereto shall form a part of this Agreement and shall be
applicable thereunder:

 

Applicable if checked and initialed below:

 

      Party A   Party B Annex II  (Names and Addresses) [X]   /s/ ASM   /s/ GFS
Annex III  (International Transactions) [    ]         Annex IV  (Party Acting
as Agent) [    ]         Annex VII  (Transactions Involving Registered
Investment Companies) [    ]         Annex VIII  (Transactions in Equity
Securities) [    ]         Annex IX  (Transactions Involving Certain Japanese
Financial Institutions) [    ]         Annex XI (Tri-Party Transactions) [    ]
       

 

2.Confirmations; Etc.

 

Confirmations in accordance with Paragraph 3(b) of the Agreement are in all
cases to be furnished by Party A. Notwithstanding anything set forth in
Paragraph 3(b) of the Agreement to the contrary, to the extent of any conflict
between the terms of this Agreement (including, without limitation, each annex
thereto) and the letter agreement between Buyer and Seller dated as of September
11, 2014, as amended and restated as of December 15, 2014 and amended and
restated as of September 21, 2016 (together with the annexes thereto and as
further amended and supplemented from time to time, the “Master Confirmation”),
the terms set forth in the Master Confirmation shall prevail. Each Transaction
governed by the Agreement shall be a Transaction that has been entered into
pursuant to the terms of the Master Confirmation, and no other Transactions
shall be entered into hereunder.

 

3.Definitions.

 

(a)Paragraph 2 of the Agreement shall be amended by:



 



Annex I■1  Strafford Funding LLC



 

 

(i)in clause (iv) of the definition of “Act of Insolvency” in Paragraph 2(a),
inserting the words “an Authorized Representative of” immediately after the
words “admission in writing by”, and

 

(ii)deleting the definition of “Buyer’s Margin Percentage” in its entirety and
replacing it with the following:

 

“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
177.77777778%;

 

(iii)deleting the definition of “Income” in its entirety and replacing it with
the following:

 

“Income”, with respect to any Security at any time, all interest or other
distributions thereon excluding Cash Principal Payments;

 

(iv)deleting the definition of “Margin Notice Deadline” in its entirety and
replacing it with the following:

 

“Margin Notice Deadline”, 10:00 A.M. New York time;

 

(v)deleting the definition of “Market Value” in its entirety and replacing it
with the following:

 

“Market Value”, the meaning assigned to such term in the Master Confirmation;

 

(vi)deleting the definition of “Pricing Rate” in its entirety and replacing it
with the following:

 

“Pricing Rate”, the per annum percentage rate for determination of the Financing
Fee Payments;

 

(vii)deleting the definition of “Purchased Securities” in its entirety and
replacing it with the following:

 

“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof;

 

(viii)deleting the definition of “Repurchase Price” in its entirety and
replacing it with the following:

 

“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of (i) the Purchase Price for such Transaction plus (ii) the ratable
share of the accrued and unpaid Financing Fee Payments allocated to such
Transaction by the Calculation Agent for such Transaction, as of the date of
such determination, minus (iii) the aggregate Repurchase Price Reduction Amount
for such Transaction, as of the date of such determination and any other amounts
applied to reduce the Purchase Price in accordance with this Agreement;

 



Annex I■2  Strafford Funding LLC



 

 

(ix)deleting the definition of “Seller’s Margin Amount” in its entirety.

 

(x)deleting the definition of “Seller’s Margin Percentage” in its entirety.

 

(b)Paragraph 2 of the Agreement shall be amended by the addition of the
following definitions:

 

(u)“Affiliate”, in relation to any person, any entity controlled, directly or
indirectly, by the person, any entity that controls, directly or indirectly, the
person or any entity directly or indirectly under common control with the
person. For this purpose, “control” of any entity or person means ownership of a
majority of the voting power of the entity or person;

 

(v)“Authorized Representative”, President, Executive Vice President, Vice
President or Chief Financial Officer of Party B; or the Investment Manager or
Investment Advisor of Party B;

 

(w)“Cash Principal Payments”, the meaning assigned to such term in the Master
Confirmation;

 

(x)“Counterparty Application Amount”, the meaning assigned to such term in the
Master Confirmation;

 

(y)“Financing Fee Payments”, the meaning assigned to such term in the Master
Confirmation;

 

(z)“Indebtedness”, any obligation (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money;

 

(aa)“Independent Director”, a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
Party B or any of its Affiliates (other than his or her service as an
Independent Director of Affiliates of Party B that are structured to be
“bankruptcy remote” in a manner substantially similar to Party B); (ii) a
customer or supplier of Party B or any of its Affiliates (other than a supplier
of his or her service as an Independent Director of Party B or such Affiliate);
or (iii) any member of the immediate family of a person described in (i) or
(ii), and (B) has (i) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities;

 



Annex I■3  Strafford Funding LLC



 

 

(bb)“Lien”, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset;

 

(cc)“Prospective Make-Whole Event”, at any date:

 

(1)an Event of Default with respect to Party B that has occurred and is
continuing; or

 

(2)the Repurchase Date of all Transactions has occurred (other than due to a
Regulatory Change); or

 

(3)the sum of the Repurchase Prices of all Purchased Securities on such date is
less than or equal to U.S.$50,000,000;

 

(dd)“Prospective Make-Whole Payment Amount”, at any date, the Make-Whole Amount
(as defined in the Master Confirmation) that would be calculated on such date;

 

(ee)“Material Action”, to:

 

(i)file or consent to the filing of any bankruptcy, insolvency or reorganization
petition under any applicable federal, state or other law relating to a
bankruptcy naming Party B as debtor or other initiation of bankruptcy or
insolvency proceedings by or against Party B, or otherwise seek, with respect to
Party B, relief under any laws relating to the relief from debts or the
protection of debtors generally;

  

(ii)seek or consent to the appointment of a receiver, liquidator, conservator,
assignee, trustee, sequestrator, custodian or any similar official for Party B
or all or any portion of its properties;



 

(iii)make or consent to any assignment for the benefit of Party B’s creditors
generally;

 

(iv)admit in writing the inability of Party B to pay its debts generally as they
become due;

 

(v)petition for or consent to substantive consolidation of Party B with any
other person;

 

(vi)amend or alter or otherwise modify or remove all or any part of Section 9(j)
of Party B’s Limited Liability Company Agreement; or

 



Annex I■4  Strafford Funding LLC



 

 

(vii)amend, alter or otherwise modify or remove all or any part of the
definition of “Independent Director” or the definition of “Material Action” in
Party B’s Limited Liability Company Agreement;

 

(ff)“Organizational Documents”, the meaning specified in subparagraph (xi) of
Paragraph 11(a) hereof;

 

(gg)“Regulatory Change”, the meaning assigned to such term in the Master
Confirmation;

 

(hh)“Repurchase Price Reduction Amount”, the meaning assigned to such term in
the Master Confirmation;

 

(ii)“Specified Transaction” means (a) any transaction (including an agreement
with respect to any such transaction) now existing or hereafter entered into
between Party A (or any of its Affiliates) and Party B which is not a
Transaction under this Agreement but (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the Master
Confirmation;

 

(jj)“Master Confirmation”, the meaning assigned to such term in Annex I;

 

(kk)“Facility End Date”, the meaning assigned to such term in the Master
Confirmation.

 

(c)Paragraph 2 of the Agreement shall be amended by deleting the definitions of
“Price Differential” and the Agreement shall be construed as if the term “Price
Differential” does not exist.

 



Annex I■5  Strafford Funding LLC



 

 

4.Margin Maintenance.

 

(a)          Paragraph 4 of the Agreement is amended by replacing subparagraph
(a) thereof with the following:

 

“(a)If at any time the Market Value is less than the Buyer’s Required Amount for
all Transactions outstanding hereunder at such time (a “Margin Deficit”), then
Buyer may by notice (a “Margin Call Notice”) to Seller require Seller in such
Transactions to transfer to Buyer cash in U.S. dollars, so that the cash and
such Market Value will thereupon equal or exceed such Buyer’s Required Amount.

 

For purposes hereof, the “Buyer’s Required Amount” at any time is equal to (i)
the Buyer’s Margin Amount for all Transactions at such time plus (ii) if a
Prospective Make-Whole Event has occurred and is then continuing, the
Prospective Make-Whole Payment Amount at such time.”

 

(b)Paragraph 4(b) of the Agreement shall not apply to any Transaction hereunder
and the Agreement shall be construed as if the concept of “Margin Excess” does
not exist.

 

(c)Paragraph 4 of the Agreement is amended by replacing subparagraph (c) thereof
with the following:

 

“(c)If any Margin Call Notice is given by Buyer at or before the Margin Notice
Deadline on any business day, Seller shall transfer cash in U.S. dollars to
Buyer no later than 6:00 P.M. New York time on the next business day following
such notice. If any Margin Call Notice is given by Buyer after the Margin Notice
Deadline, Seller shall transfer such cash to Buyer no later than 6:00 P.M. New
York time on the second business day following such notice.”

 

(d)Paragraph 4(d) of the Agreement shall not apply to any Transaction hereunder.

 

(e)Pursuant to Paragraph 4(e) of the Agreement, Party A and Party B acknowledge
and agree that the rights of Party B under Paragraph 4(a) of the Agreement may
be exercised only where a Margin Deficit exceeds $1,000,000 on such date of
determination.

 

(f)Paragraph 4 of the Agreement is amended by adding the following paragraph at
the end thereto:

 

“(g)In the event that (i) upon the issuance of any Margin Call Notice pursuant
to Paragraph 4(a) of the Agreement, Seller transfers to Buyer cash in U.S.
dollars to cure the related Margin Deficit (such cash, the “Margin Deficit Cure
Collateral”; the amount of such cash, the “Margin Deficit Cure Collateral
Amount”; such cure of the Margin Deficit by Seller, a “Margin Deficit Cure
Event”) and (ii) after such Margin Deficit Cure Event, the Market Value plus the
Margin Deficit Cure Collateral Amount equals or exceeds Buyer’s Required Amount
for all such Transactions then, so long as immediately before and after giving
effect thereto (A) no Event of Default shall have occurred with respect to
Seller, (B) no event has occurred and is continuing that, with notice or lapse
of time or both, would constitute an Event of Default with respect to Seller and
(C) no Margin Deficit shall have occurred and remain unsatisfied,

 

Annex I■6  Strafford Funding LLC



 

 

(1)upon written notice to Buyer (such notice, a “Market Value Re-determination
Request Notice”), Seller may request that Buyer return an amount (such amount,
the “Excess Cure Collateral Refund Amount”) equal to (x) the Margin Deficit Cure
Collateral Amount less (y) an amount equal to the Buyer’s Required Amount less
the Market Value (which amount under this clause (y) cannot be less than zero);
and

 

(2)if (x) Buyer receives the Market Value Re-determination Request Notice prior
to 10:00 A.M. New York time on any business day, Buyer shall return such Excess
Cure Collateral Refund Amount to Seller no later than 6:00 P.M. New York time on
the next business day following such notice and (y) Buyer receives the Market
Value Re-determination Request Notice after 10:00 A.M. New York time on any
business day, Buyer shall return such Excess Cure Collateral Refund Amount to
Seller no later than 6:00 P.M. New York time on the second business day
following such notice, so long as, in the case of each of the foregoing clauses
(x) and (y), Buyer shall be satisfied in its sole and absolute discretion
exercised in good faith that at such time of determination the Market Value plus
the Remaining Margin Deficit Cure Collateral Amount as of such time of
determination is equal to or exceeds Buyer’s Required Amount for all
Transactions.

 

As used herein the “Remaining Margin Deficit Cure Collateral” means, as at any
time of determination, an amount (which may be zero) equal to (a) the Margin
Deficit Cure Collateral Amount at such time less (b) the Excess Cure Collateral
Refund Amount at such time.”

 

5.Representations and Covenants. Paragraph 10 of the Agreement is hereby amended
by adding an “(a)” before the first word of the first paragraph and add the
following new paragraphs at the end thereof:

 

(b)Each of Buyer and Seller further represents and warrants that, with respect
to each Transaction under the Agreement:

 

Non-Reliance. It has made its own determinations regarding the tax and
accounting treatment of all aspects of the Transaction including, without
limitation, the tax and accounting treatment of any Income paid with respect to
the Securities. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction. It has evaluated for
itself whether that Transaction is appropriate or proper for it based upon its
own judgment and upon advice from such advisers as it has deemed necessary. It
is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction; it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 

Annex I■7  Strafford Funding LLC



 

 

Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

(c)Seller hereby represents and covenants for so long as any Transaction is
outstanding hereunder that Seller has since its formation, and shall at all
times, abide by the following requirements, the compliance with which it
acknowledges that Buyer is relying upon in entering into this Agreement:

 

(1)maintains at least one Independent Director;

 

(2)has a board of directors separate from that of any other person (although
members of the board of directors of Seller may serve as directors of one or
more Affiliates of Seller);

 

(3)file its own tax returns, if any, as may be required under applicable law, to
the extent (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division for tax purposes of another taxpayer,
and pay any taxes so required to be paid under applicable law;

 

(4)not commingle its assets with assets of any other person;

 

(5)conduct its business in its own name and strictly comply with all
organizational formalities necessary to maintain its separate existence (and all
such formalities have been complied with since the Seller’s formation);

 

(6)maintain separate financial statements (it being understood that, if Party
B’s financial statements are part of a consolidated group with its Affiliates,
then any such consolidated statements shall contain a note indicating Party B’s
separateness from any such Affiliates and that its assets are not available to
pay the debts of such Affiliate);

 

(7)pay its own liabilities only out of its own funds;

 

(8)maintain an arm’s-length relationship with its Affiliates;

 

(9)pay the salaries of its own employees, if any;

 

Annex I■8  Strafford Funding LLC



 

 

(10)not hold out its credit or assets as being available to satisfy the
obligations of others;

 

(11)pay its fair and reasonable share of overhead for shared office space, if
any;

 

(12)use separate stationery, invoices and checks and not of any other entity
(unless such entity is clearly designated as being Party B’s agent);

 

(13)not pledge its assets as security for the obligations of any other person;

 

(14)correct any known misunderstanding regarding its separate identity;

 

(15)maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets;

 

(16)not take any Material Action without the unanimous affirmative vote of each
member of its board of directors, including, in all cases, the Independent
Director;

 

(17)is not contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws of any jurisdiction or the liquidation
of all or a major portion of its assets or property, and it has no knowledge of
any person contemplating the filing of any such petition against it;

 

(18)at all times since its formation has been, and will continue to be, a duly
formed and existing limited liability company organized under the laws of the
State of Delaware; and Seller’s member at all times since its formation has
been, and will continue to be, duly qualified in each jurisdiction in which such
qualification was or may be necessary for the conduct of its business;

 

(19)has complied, and will continue to comply, with the provisions of its
Organizational Documents and the laws of the jurisdiction of its formation
relating to limited liability companies;

 

(20)has not any time since its formation assumed or guaranteed, and will not
assume or guarantee, the liabilities of its member, any Affiliate of its member,
or any other persons;

 

(21)not sell, exchange, lease or otherwise transfer all or substantially all of
the assets of Party B or consolidate or merge Party B with another person
whether by means of a single transaction or a series of related transactions;
and

 

(22)comply with all assumptions as to Seller set forth in all legal opinions
delivered with respect to bankruptcy non-consolidation matters in connection
with this Agreement.

 

Annex I■9  Strafford Funding LLC



 

 

On the Purchase Date for each Transaction Buyer and Seller shall each be deemed
to repeat all the foregoing representations made by it.

 

6.Agreement to Deliver Information.

 

Party B agrees to deliver the following documents/information:

 

  Form/Document/ Certificate Date by which
to be delivered   Evidence reasonably satisfactory to Party A of the signing
authority and specimen signature of any individual executing this Agreement Upon
or promptly following execution of this Agreement   Audited consolidated annual
financial statements of Party B’s parent, FS Energy and Power Fund (“FSEP”)
Within 120 days of the end of FSEP’s fiscal year   Unaudited quarterly financial
statements of FSEP Within 45 days after the end of each fiscal quarter of FSEP
(other than the last fiscal quarter of each fiscal year of FSEP)   Such other
financial or other information with respect to Party B as Party A may reasonably
request from time to time Within five (5) Business Days after request by Party A
  For each Non-Private Underlying Asset (as defined in the Master Confirmation),
all financial information (other than material non-public information) relating
to the obligors on such Underlying Asset and made available by such obligors to
the lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset. Within five (5) Business Days of such
information being made available to Party B, FSEP or FSEP’s affiliates. Such
information shall be made available in an electronic data room that is at all
times available to Party A.   For each Private Underlying Asset (as defined in
the Master Confirmation), all bank syndicate information relating to the
obligors on such Underlying Asset and made available by such obligors to the
lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset (but subject to satisfaction of applicable
confidentiality requirements under the documents governing such Underlying
Asset). For purposes of the foregoing, “bank syndicate information” shall not
include any material non-public information relating to the obligors on a
Private Underlying Asset that not been made available to all of the private-side
lenders of record under the documents governing such Underlying Asset. Within
five (5) Business Days of such information being made available to Party B, FSEP
or FSEP’s affiliates. Such information shall be made available in an electronic
data room that is at all times available to Party A.

 

Annex I■10  Strafford Funding LLC



 

 

  Form/Document/ Certificate Date by which
to be delivered   A copy of each Commitment to purchase or sell an Underlying
Asset entered into by the Security Issuer from time to time (with terms used in
this paragraph without definition having the meanings assigned to them in the
Master Confirmation). Within two Business Days   Investment management agreement
or other evidence of investment management authority. Upon request by Party A  
Favorable written opinions (addressed to Party A) of Dechert LLP as to New York,
Delaware and U.S. federal law, and covering such matters relating to Party B,
this Agreement, the Master Confirmation and the Transactions as Party A shall
reasonably request. Within 10 business days of the execution of this Agreement

 

7.Purchase Price Maintenance.

 

(a)The parties agree that in any Transaction hereunder whose term extends over
an Income payment date for the Securities subject to such Transaction, if Income
is paid to Buyer then Buyer shall promptly transfer to Seller an amount equal to
such Income payment or payments pursuant to Paragraph 5(i) of the Agreement; and
Buyer shall not apply the Income payment or payments to reduce the amount to be
transferred to Buyer or Seller upon termination of the Transaction pursuant to
Paragraph 5(ii) of the Agreement.

 

(b)Notwithstanding the definition of “Purchase Price” in Paragraph 2 of the
Agreement and the provisions of Paragraph 4 of the Agreement, the parties agree
that the Purchase Price will not be increased or decreased by the amount of any
cash transferred by one party to the other pursuant to Paragraph 4 of the
Agreement.

 

8.Events of Default.

 

(a)Paragraph 11 shall be amended by deleting the word “or” immediately before
subparagraph (vii) and by adding the following before the words “(each an “Event
of Default”)” at the end of subparagraph (vii) thereof:

 

“(viii)Party B fails to comply with any obligation to deliver information under
Paragraph 6 of this Annex I (Agreement to Deliver Information) within the time
specified; provided that the failure of Party B to deliver to GS the amendment
to the Senior Credit Agreement for Extraction Oil & Gas Holdings until May 16,
2016 as described in the Reservation of Rights Letter dated June 20, 2016 from
Party A to Party B shall not constitute an Event of Default for purposes of this
clause (viii);

 

Annex I■11  Strafford Funding LLC



 

 

(ix)Party B fails to pay any Financing Fee Payment or any Make-Whole Amount when
and as the same shall become due payable and such failure shall continue
unremedied for five business days after written notice thereof from Party A to
Party B;

 

(x)Party B fails to notify Party A as to a change in legal structure that would
have the effect of Party B ceasing to exist as a Delaware LLC (as defined
below);

 

(xi)Party B incurs or suffers to exist any Indebtedness or enters into any
transaction that would be a Specified Transaction if such transaction were
between Party A and Party B (except pursuant to this Agreement);

 

(xii)Party B directly or indirectly creates, incurs, assumes or permits to exist
any Lien on any of its property (except pursuant to this Agreement);

 

(xiii)Party B engages in any business activity or incurs any material
liabilities (other than the sales, repurchases and maintenance of and margining
related to the Purchased Securities in compliance with the terms of this
Agreement and the other Transaction Documents and activities incidental to the
foregoing);

 

(xiv)Party B fails to observe or perform any covenant set forth in Paragraph
10(c) of this Agreement or any representation set forth therein fails to be true
and correct;

 

(xv)Party B fails to observe or perform any covenant, agreement or obligation
contained in the Agreement or the Master Confirmation (other than the matters
referred to in the preceding clauses (i), (ii), (iii), (iv), (viii), (ix) (x),
(xi), (xii) and (xiii)) and such failure, if capable of remedy, shall continue
unremedied for a period of thirty (30) or more days after the earlier of Party
B’s knowledge thereof and notice thereof from Party A to Party B;

 

(xvi)the limited liability company agreement or any other organizational
document of Party B (collectively, the “Organizational Documents”), or any
provision thereof, shall be amended, modified, changed, waived, terminated,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation, if the effect of such amendment, modification, change, termination
or other action would have a material adverse effect on (1) the ability of Party
B to perform its obligations under the Agreement, the Master Confirmation or any
Transaction or (2) the validity or enforceability of the Agreement or the Master
Confirmation against Party B by Party A or the rights and remedies of Party A
against Party B under the Agreement or the Master Confirmation;

 

Annex I■12  Strafford Funding LLC



 

 

(xvii)Party B shall default or breach of any provision under any Organizational
Document, if the effect of such default or breach, would have a material adverse
effect on (1) the ability of Party B to perform its obligations under the
Agreement, the Master Confirmation or any Transaction or (2) the validity or
enforceability of the Agreement or the Master Confirmation against Party B by
Party A or the rights and remedies of Party A against Party B under the
Agreement or the Master Confirmation; or

 

(xviii)Party B:

 

(A)defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(B)defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one business day);

 

(C)defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

 

(D)disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf).”

 

Annex I■13  Strafford Funding LLC



 

 

(b)Paragraph 11 of the Agreement is hereby amended by replacing subparagraph (a)
thereof with the following:

 

“(a)The nondefaulting party may, at its option, declare an Event of Default to
have occurred hereunder and, upon the exercise or deemed exercise of such
option, the Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). The nondefaulting party shall give notice to the defaulting party of
the exercise of such option as promptly as practicable.”

 

(c)Notwithstanding clauses (i) and (ii) of the introductory paragraph to
Paragraph 11 of the Agreement, it will not be an Event of Default if:

 

(A)Seller fails to transfer Purchased Securities on the applicable Purchase Date
for a Transaction, but Buyer may, by written notice to Seller, (1) if Buyer has
paid the Purchase Price to Seller, require Seller to immediately repay the sum
so paid; (2) if there exists a Margin Deficit in respect of such Transaction,
require Seller to deliver (in accordance with the notice and delivery
requirements of Paragraph 4 of the Agreement) margin in an amount equal to such
Margin Deficit; and (3) at any time while such failure continues, terminate such
Transaction (but only such Transaction) (“Buyer Mini Close-out”) and upon such
termination, the provisions of Paragraph 11 of the Agreement shall apply with
respect to the terminated Transaction (but only such Transaction).

 

(B)Buyer fails to transfer Purchased Securities on the applicable Repurchase
Date for a Transaction, but Seller may, by written notice to Buyer, (1) if
Seller has paid the Repurchase Price to Buyer, require Buyer to immediately
repay the sum so paid; and (2) at any time while such failure continues,
terminate such Transaction (but only such Transaction) (“Seller Mini Close-out”,
and together with Buyer Mini Close-out, “Mini Close-out”) and upon such
termination, the provisions of Paragraph 11 of the Agreement shall apply with
respect to the terminated Transaction (but only such Transaction).

 

Any transfer of margin pursuant to Clauses (A)(2) above, shall be due and
payable within the time period specified in Paragraph 4(c) of the Agreement with
respect to cash (as if such notice from Buyer were a notice requesting the
delivery of margin), and any failure to make any such transfer or payment shall
be an event that will be an Event of Default under paragraph 11(iii).

 

For the avoidance of doubt, it shall be an Event of Default under the Agreement
if, with respect to any amount due and payable under Paragraph 11 following any
Mini Close-out, such amount is not paid by the defaulting party before the end
of the Business Day on which the defaulting party receives notice of such due
and payable amount from the non-defaulting party, if the defaulting party
receives such notice before the Margin Notice Deadline. If any such notice is
given after the Margin Notice Deadline on a Business Day, the party receiving
such notice shall transfer such amount due and payable no later than the close
of business in the relevant market on the next Business Day following receipt of
such notice.

 

Annex I■14  Strafford Funding LLC



 

 

9.Notices. Paragraph 13 of the Agreement shall be amended by replacing the last
sentence thereof with the following:

 

“All notices, demands and requests hereunder shall be made in writing (which may
include, without limitation, email notifications) to the address (or email
address) set forth in Annex II.”

 

10.Qualified Institutional Buyers. It is agreed that with respect to
Transactions in Purchased Securities which are eligible for resale under Rule
144A under the Securities Act of 1933, as amended (“Rule 144A Securities”), the
following representations shall apply:

 

(a)on the Purchase Date for any Transaction, (i) Buyer represents and warrants
that Buyer is familiar with the provisions of Rule 144A, (ii) Buyer represents
and warrants that Buyer is a “Qualified Institutional Buyer” as such term is
defined in Rule 144A, (iii) Seller represents and warrants that Seller is not,
and within the preceding three months has not been, an “affiliate,” as that term
is used in Rule 144 under the Securities Act, of the issuer of any Purchased
Securities, and (iv) Seller represents and warrants that any Purchased
Securities transferred to Buyer are not subject to any legal or regulatory
restrictions on transfer other than those applicable to “restricted securities”
within the meaning of Rule 144; and

 

(b)on the Repurchase Date for any Transaction, (i) Seller represents and
warrants that Seller is familiar with the provisions of Rule 144A, (ii) Seller
represents and warrants that Seller is a “Qualified Institutional Buyer” as such
term is defined in Rule 144A, (iii) Buyer represents and warrants that Buyer is
not, and within the preceding three months has not been, an “affiliate,” as that
term is used in Rule 144, of the issuer of any Purchased Securities, and (iv)
assuming the accuracy and completeness of Seller’s representations under
subparagraph (a) of this Paragraph, Buyer represents and warrants that any
Purchased Securities transferred to Seller are not subject to any legal or
regulatory restrictions on transfer other than those applicable to “restricted
securities” within the meaning of Rule 144.

 

11.Assignment. Paragraph 15 of the Agreement is hereby amended by inserting the
following between the first and second sentences of subparagraph 15(a):

 

“Notwithstanding the foregoing, Party A may not assign its rights nor delegate
its obligations under this Agreement, in whole or in part, without the prior
written consent of the other party to this Agreement, and any purported
assignment or delegation absent such consent is void, except for an assignment
or delegation of all of the Party A’s rights and obligations hereunder in
whatever form Party A determines may be appropriate to (i) Goldman Sachs & Co.
or any other Affiliate of Party A (other than Goldman Sachs BDC, Inc. or any
other business development company that is an Affiliate of Party A) or (ii) any
other third party organized under the laws of the United States of America, any
state thereof or the District of Columbia (a “Third Party”); provided that, with
respect to an assignment by Party A under the foregoing clause (ii), Party B
shall have the right to cause the Repurchase Date of all (but not less than all)
of the Transactions then outstanding to occur simultaneously (an
“Assignment-Related Repurchase Date Acceleration”, and the date thereof the
related “Assignment-Related Repurchase Date”) on not less than two Business
Days’ notice to Party A if neither such Third Party nor any credit support
provider of such Third Party has a long-term unsubordinated credit rating of at
least Baa3 by Moody’s Investor Services, Inc. or at least BBB- by Standard &
Poor’s Rating Group immediately prior to the assignment. For the avoidance of
doubt, no Make-Whole Amount (as defined in the Master Confirmation) will be
owing by Party B in connection with any Assignment-Related Repurchase Date
Acceleration. Upon any such delegation and assumption of obligations, so long as
Goldman Sachs & Co., such other Affiliate of Party A or the Third Party, as the
case may be, shall be responsible for all such obligations, Party A shall be
relieved of and fully discharged from all future obligations hereunder from and
after such delegation and assumption.”

 

Annex I■15  Strafford Funding LLC



 

 

12.Termination. Paragraph 15 of the Agreement shall be amended by replacing the
last sentence of subparagraph (a) thereof with the following:

 

“This Agreement shall terminate and be of no further force and effect (except
with respect to any obligations of Party A and Party B that are otherwise
expressly stated in the Agreement or the Master Confirmation as surviving
termination, which shall, as so specified, survive without prejudice and remain
in full force and effect) on the first date after all obligations under all
Transactions have been paid in full.”

 

13.Operational Error. Notwithstanding any other provision contained herein, no
Event of Default under subparagraphs (i), (ii), (iii), (iv) or (ix) of paragraph
11 of the Agreement shall have occurred if (i) the relevant failure to pay or
transfer is caused solely by an error or omission of an operational nature or by
the failure of the defaulting party or a custodian of the defaulting party to
make any payment or delivery to the nondefaulting party after the defaulting
party has issued instructions; (ii) assets were available to such party to make
the relevant payment or transfer when due; and (iii) the defaulting party has
upon the non-defaulting party’s request, provided to the nondefaulting party,
written verification of clauses (i) and (ii) above that is reasonably
satisfactory to the nondefaulting party and (iv) such payment or transfer is
made by the close of business on the day after notice of the relevant failure to
pay or transfer is given to the defaulting party.

 

14.Set-off. Upon the occurrence of an Event of Default with respect to a party
(“X”), the other party (“Y”) will have the right (but not be obliged) without
prior notice to X or any other person to set-off or apply any obligation of X
owed to Y (or any Affiliate of Y) (whether or not matured or continent and
whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) owed to X (whether or not matured or contingent and
whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation). Y will give notice to the
other party of any set off effected under this paragraph 14 to Annex I, provided
that any failure to give such notice shall not invalidate the relevant set off.

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the currency in which the other is denominated at the rate
of exchange at which such party would be able, acting in a reasonable manner and
in good faith, to purchase the relevant amount of such currency.

 

If an obligation is unascertained, Y may in good faith estimate that obligation
and set off in respect of the estimate, subject to such party accounting to
(and, if the set off in respect of the estimate exceeds the ascertained
obligation, settling with and reimbursing) the other when the obligation is
ascertained.

 

Annex I■16  Strafford Funding LLC



 

 

Nothing in this paragraph 14 to Annex I will be effective to create a charge or
other security interest. This paragraph 14 to Annex I will be without prejudice
and in addition to any right of set-off, combination of accounts, lien or other
right to which any party is at any time otherwise entitled (whether by operation
of law, contract or otherwise).

 

15.Additional Representation. Party B represents that it is a limited liability
company formed under the Limited Liability Company Act of the State of Delaware
(a “Delaware LLC”) and agrees to notify Party A prior to a change in legal
structure which would have the effect of Party B ceasing to exist as a Delaware
LLC.

 

Annex I■17  Strafford Funding LLC



 

 

This Agreement may be signed in any number of counterparts, each of which shall
be considered an original.

          GOLDMAN SACHS BANK USA   STRAFFORD FUNDING LLC           By: /s/ Ali
Meli   By: /s/ Gerald F. Stahlecker Name: Ali Meli   Name: Gerald F. Stahlecker
Title:   Managing Director   Title: Executive Vice President Date: 21 September
2016   Date: September 21, 2016

 

Annex I■18  Strafford Funding LLC



 

 

Annex II

 

Names and Addresses for Communications Between Parties



      Party A: Goldman Sachs Bank USA         Goldman Sachs Bank USA  
Facsimile: +1 212 428 4534   Email:             For all emails (other than
delivery of any non-publicly available information):    
gs-sctabs-reporting@ny.email.gs.com           For email delivery of non-publicly
available information:     gs-warehouselending@gs.com,    
gs-pfi-mo-confidential@gs.com and     gs-sct-compliance-delivery@ny.email.gs.com
        Attention: SCT Compliance         With a copy to:           Attention:
SCT Legal, Derivatives   Address: 200 West Street, 6th Floor     New York, NY
10282         And, with respect to each Dispute (as defined in the Master
Confirmation), with copies to:         Email: gs-repo-disputes@gs.com  
Attention: GS Credit         and           Facsimile: +1 212 428 4534   Email:
gs-sctabs-reporting@ny.email.gs.com   Attention: PFI Middle Office         All
correspondence shall include the GS Reference Number: SDB4064875388     Party B:
Strafford Funding LLC         Address: Strafford Funding LLC     c/o FS Energy
and Power Fund     201 Rouse Boulevard     Philadelphia, PA 19112        
Attention: Gerald F. Stahlecker, Executive Vice President         Phone No.:
(215) 495-1169   Facsimile No.: (215) 222-4649   Email:
jerry.stahlecker@franklinsquare.com

 

 

 